Name: Council Regulation No 108/65/EEC of 29 June 1965 modifying Council Regulations 111/64/EEC and 114/64/EEC and constituting a new group of products for butter and cream
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31965R0108RÃ ¨glement n ° 108/65/CEE du Conseil, du 29 juin 1965, portant modification des rÃ ¨glements n ° 111/64/CEE et n 114/64/CEE du Conseil et constitution d'un nouveau groupe de produits pour le beurre et la crÃ ¨me de lait Journal officiel n ° 125 du 09/07/1965 p. 2121 - 2124+++++( 1 ) JO NO 34 DU 27 . 2 . 1964 , P . 549/64 . ( 2 ) JO NO 130 DU 12 . 8 . 1964 , P . 2174/64 . ( 3 ) JO NO 43 DU 16 . 3 . 1965 , P . 652/65 . ( 4 ) JO NO 130 DU 12 . 8 . 1964 , P . 2187/64 . ( 5 ) JO NO 19 DU 5 . 2 . 1965 , P . 245/65 . REGLEMENT NO 108/65/CEE DU CONSEIL DU 29 JUIN 1965 PORTANT MODIFICATION DES REGLEMENTS NO 111/64/CEE ET NO 114/64/CEE DU CONSEIL ET CONSTITUTION D'UN NOUVEAU GROUPE DE PRODUITS POUR LE BEURRE ET LA CREME DE LAIT LE CONSEIL DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LE REGLEMENT NO 13/64/CEE DU CONSEIL PORTANT ETABLISSEMENT GRADUEL D'UNE ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DU LAIT ET DES PRODUITS LAITIERS ( 1 ) , ET NOTAMMENT SON ARTICLE 2 PARAGRAPHE 2 ET SON ARTICLE 10 PARAGRAPHE 3 PREMIER ALINEA , VU LA PROPOSITION DE LA COMMISSION , CONSIDERANT QU'IL A ETE PERCU JUSQU'A PRESENT , POUR LES PRODUITS RELEVANT DE CHACUNE DES POSITIONS 04.02 A III C ) ET 04.02 B II C ) FIGURANT A L'ANNEXE II DU REGLEMENT NO 111/64/CEE DU CONSEIL ( 2 ) MODIFIE PAR LE REGLEMENT NO 26/65/CEE DU CONSEIL ( 3 ) , UN PRELEVEMENT UNIFORME , A SAVOIR LE PRELEVEMENT APPLICABLE AU PRODUIT PILOTE SOIT DU GROUPE NO 4 SOIT DU GROUPE NO 5 ; QUE LES PRODUITS SUSMENTIONNES COMPRENAIENT EGALEMENT LA CREME DE LAIT , CONSERVEE , CONCENTREE OU SUCREE ; CONSIDERANT QU'IL A ETE DEMONTRE QUE LE PRELEVEMENT PERCU SUR LES IMPORTATIONS DE CREME DE LAIT D'UNE TENEUR EN POIDS DE MATIERES GRASSES ELEVEE EST INSUFFISANT POUR EMPECHER CERTAINES DISTORSIONS DE CONCURRENCE ; QUE SI LE POURCENTAGE EN MATIERES GRASSES NE CONSTITUE PAS , POUR LE LAIT CONDENSE , UN ELEMENT DECISIF POUR LA FORMATION DU PRIX , LE PRIX DE LA CREME DE LAIT DEPEND , AU CONTRAIRE , PRINCIPALEMENT DE LA TENEUR EN MATIERES GRASSES ; QU'IL CONVIENT , DES LORS , QUE LE PRELEVEMENT APPLICABLE A CE PRODUIT SOIT DERIVE DU PRELEVEMENT APPLICABLE AU BEURRE ; CONSIDERANT QUE DANS LES ECHANGES DE BEURRE , DES DIFFICULTES ANALOGUES SE SONT PRESENTEES EN RAISON DE LA TENEUR PLUS ELEVEE EN POIDS DE MATIERES GRASSES DU BEURRE FONDU ; QUE CES DEUX PRODUITS SONT REPRIS SOUS LA MEME POSITION TARIFAIRE 04.03 DE L'ANNEXE II DU REGLEMENT NO 111/64/CEE ; QU'IL EST , PAR CONSEQUENT , NECESSAIRE D'ETABLIR UNE REGLEMENTATION PORTANT FIXATION DE PRELEVEMENTS DIFFERENTS , CALCULES A PARTIR DU PRELEVEMENT APPLICABLE AU BEURRE ; CONSIDERANT QU'IL CONVIENT , A CET EFFET , D'UNE PART , DE SUBDIVISER LES POSITIONS 04.02 A III C ) ET 04.02 B II C ) , ET D'AUTRE PART D'EXTRAIRE DES GROUPES NO 4 ET NO 5 LES PRODUITS D'UNE TENEUR EN POIDS DE MATIERES GRASSES ELEVEE POUR LES INCLURE AVEC LES PRODUITS DE LA POSITION TARIFAIRE 04.03 DANS UN NOUVEAU GROUPE ; QU'AFIN DE TENIR COMPTE DE LA DIFFERENCE DE TENEUR EN MATIERES GRASSES ENTRE LE BEURRE ET LE BEURRE FONDU , IL EST EGALEMENT NECESSAIRE DE SUBDIVISER LA POSITION TARIFAIRE 04.03 ; CONSIDERANT QU'IL CONVIENT DE RETENIR COMME PRODUIT PILOTE DU NOUVEAU GROUPE LE BEURRE FABRIQUE A PARTIR DE CREME ACIDE , ETANT DONNE QUE CE BEURRE CONSTITUE LA PARTIE DE BEAUCOUP LA PLUS IMPORTANTE DU BEURRE PRODUIT DANS LA COMMUNAUTE ; QUE L'ETABLISSEMENT DU PRELEVEMENT APPLICABLE AU BEURRE FABRIQUE A PARTIR DE CREME ACIDE NE PRESENTE PAS DE DIFFICULTES ETANT DONNE QUE LES DIFFERENTS ELEMENTS DE CALCUL DU PRELEVEMENT APPLICABLE AUX PRODUITS RELEVANT DE LA POSITION TARIFAIRE 04.03 " BEURRE " ONT ETE FIXES , DANS CHAQUE CAS , POUR LE BEURRE FABRIQUE A PARTIR DE CREME ACIDE ; CONSIDERANT QU'EN CE QUI CONCERNE LES IMPORTATIONS EN PROVENANCE DES PAYS TIERS LES PRIX FRANCO FRONTIERE SONT DETERMINES SEPAREMENT POUR LE BEURRE FABRIQUE A PARTIR DE CREME ACIDE ET POUR LE BEURRE FABRIQUE A PARTIR DE CREME DOUCE CONFORMEMENT AUX DISPOSITIONS DE L'ARTICLE 3 PARAGRAPHE 2 DU REGLEMENT NO 13/64/CEE ; QU'IL CONVIENT , DES LORS , DE DETERMINER LE PRELEVEMENT APPLICABLE AU BEURRE FABRIQUE A PARTIR DE CREME DOUCE EN CORRIGEANT LE PRELEVEMENT APPLICABLE AU BEURRE FABRIQUE A PARTIR DE CREME ACIDE DU MONTANT DE LA DIFFERENCE ENTRE LES PRIX FRANCO FRONTIERE DES DEUX PRODUITS ; CONSIDERANT QU'AFIN DE TENIR COMPTE DE LA DIFFERENCE DE TENEUR EN POIDS DE MATIERES GRASSES ENTRE LE PRODUIT PILOTE ET LES PRODUITS ASSIMILES " CREME DE LAIT ET BEURRE FONDU " , IL EST NECESSAIRE D'APPLIQUER , DANS LE CALCUL DES PRELEVEMENTS DERIVES , DES COEFFICIENTS QUI EXPRIMENT CETTE DIFFERENCE ; CONSIDERANT QUE L'INSTAURATION DE PRELEVEMENTS DERIVES APPLICABLES A LA CREME DE LAIT ET AU BEURRE FONDU REND NECESSAIRE L'ADAPTATION DU REGLEMENT NO 114/64/CEE DU CONSEIL ( 4 ) , MODIFIE PAR LE REGLEMENT NO 9/65/CEE DU CONSEIL ( 5 ) , A ARRETE LE PRESENT REGLEMENT : ARTICLE PREMIER LES DISPOSITIONS DE L'ARTICLE 6 PARAGRAPHES 1 ET 2 DU REGLEMENT NO 111/64/CEE SONT REMPLACEES PAR LES DISPOSITIONS SUIVANTES : " 1 . POUR LES PRODUITS FAISANT PARTIE DU GROUPE NO 9 ET APPARTENANT A LA POSITION 04.04 F DE L'ANNEXE II DU PRESENT REGLEMENT , LE PRELEVEMENT SE COMPOSE POUR CHAQUE ETAT MEMBRE DE TROIS ELEMENTS : A ) UN ELEMENT EGAL A 66 % DU PRELEVEMENT APPLICABLE AU PRODUIT PILOTE DE CE GROUPE ; B ) UN ELEMENT EGAL A 9 % DU PRELEVEMENT APPLICABLE AU PRODUIT FIGURANT SOUS LA POSITION 04.03 B II DE L'ANNEXE II DU PRESENT REGLEMENT ; C ) UN ELEMENT UNIFORME FIXE PAR 100 KILOGRAMMES A 10 UNITES DE COMPTE POUR LES ECHANGES AVEC LES PAYS TIERS ET A 7 UNITES DE COMPTE POUR LES ECHANGES ENTRE LES ETATS MEMBRES . CE DERNIER MONTANT EST REDUIT CHAQUE ANNEE , LE 1ER AVRIL , D'UN SIXIEME ET ELIMINE A LA FIN DE LA PERIODE DE TRANSITION . 2 . TOUTEFOIS , SI UN ETAT MEMBRE N'APPLIQUE PAS , CONFORMEMENT AUX DISPOSITIONS DU REGLEMENT NO 13/64/CEE , DES PRELEVEMENTS A L'IMPORTATION EN PROVENANCE D'UN AUTRE ETAT MEMBRE , SOIT DU PRODUIT PILOTE DU GROUPE NO 9 , SOIT DU PRODUIT FIGURANT SOUS LA POSITION 04.03 B II DE L'ANNEXE II DU PRESENT REGLEMENT , L'ELEMENT CORRESPONDANT EST REMPLACE PAR UN ELEMENT DEFINI CI-APRES QUI EST SOUSTRAIT DE CELUI DES ELEMENTS A ) ET B ) VISES AU PARAGRAPHE 1 , QUI SUBSISTE . L'ELEMENT VISE AU PREMIER ALINEA EST EGAL AU MONTANT MAXIMUM DE LA RESTITUTION QUE CET AUTRE ETAT MEMBRE PEUT , CONFORMEMENT AUX DISPOSITIONS DUDIT REGLEMENT , ACCORDER A L'OCCASION DE L'EXPORTATION DU PRODUIT EN CAUSE A DESTINATION DU PREMIER ETAT MEMBRE , CE MONTANT ETANT AFFECTE DU COEFFICIENT SERVANT AU CALCUL DE L'ELEMENT REMPLACE . " ARTICLE 2 L'ARTICLE 7 SUIVANT EST INSERE DANS LE REGLEMENT NO 111/64/CEE : " ARTICLE 7 1 . POUR LES PRODUITS FAISANT PARTIE DU GROUPE NO 14 ET APPARTENANT AUX POSITIONS 04.02 A III C ) 2 , 04.02 A III C ) 3 , 04.02 B II C ) 2 ET 04.02 B II C ) 3 DE L'ANNEXE II DU PRESENT REGLEMENT , LE PRELEVEMENT DERIVE EST CALCULE EN AFFECTANT LE PRELEVEMENT DU PRODUIT PILOTE D'UN COEFFICIENT QUI , DANS CHACUN DES CAS , EXPRIME , DE FACON FORFAITAIRE , LA DIFFERENCE DE TENEUR EN POIDS DE MATIERES GRASSES ENTRE LE PRODUIT EN CAUSE ET LE PRODUIT PILOTE . LA TENEUR EN POIDS DE MATIERES GRASSES SERVANT DE BASE DE CALCUL EST DE 40 % POUR LES PRODUITS APPARTENANT AUX POSITIONS 04.02 A III C ) 2 ET 04.02 B II C ) 2 ET DE 70 % POUR LES PRODUITS APPARTENANT AUX POSITIONS 04.02 A III C ) 3 ET 04.02 B II C ) 3 . 2 . POUR LES PRODUITS FAISANT PARTIE DU GROUPE NO 14 ET APPARTENANT AUX POSITIONS 04.02 B II C ) 2 ET 04.02 B II C ) 3 , LES PRELEVEMENTS ETABLIS CONFORMEMENT AUX DISPOSITIONS DU PARAGRAPHE 1 SONT AUGMENTES , JUSQU'A LA MISE EN APPLICATION DU REGIME COMMUNAUTAIRE DES ECHANGES DANS LE SECTEUR DU SUCRE , D'UN MONTANT DE 5 UNITES DE COMPTE PAR 100 KILOGRAMMES . " ARTICLE 3 L'ARTICLE 8 SUIVANT EST INSERE DANS LE REGLEMENT NO 111/64/CEE : " ARTICLE 8 1 . POUR LES PRODUITS FAISANT PARTIE DU GROUPE NO 14 ET APPARTENANT A LA POSITION 04.03 A DE L'ANNEXE II DU PRESENT REGLEMENT , LE PRELEVEMENT DERIVE EST CALCULE EN MULTIPLIANT LE PRELEVEMENT APPLICABLE AU PRODUIT PILOTE PAR UN COEFFICIENT DE 1,2 . 2 . POUR LES PRODUITS FAISANT PARTIE DU GROUPE NO 14 ET APPARTENANT A LA POSITION 04.03 B II DE L'ANNEXE II DU PRESENT REGLEMENT , LE PRELEVEMENT A L'IMPORTATION EN PROVENANCE DES PAYS TIERS EST DERIVE DU PRELEVEMENT APPLICABLE AU PRODUIT PILOTE , CORRIGE DU MONTANT REPRESENTANT LA DIFFERENCE ENTRE LE PRIX FRANCO FRONTIERE DU PRODUIT PILOTE ET LE PRIX FRANCO FRONTIERE DES PRODUITS ASSIMILES EN CAUSE . " ARTICLE 4 1 . LES DEFINITIONS DES GROUPES DE PRODUITS NO 4 ET NO 5 FIGURANT A L'ANNEXE I DU REGLEMENT NO 111/64/CEE SONT REMPLACEES PAR LES DEFINITIONS SUIVANTES : NO DU GROUPE * GROUPES DE PRODUITS CONFORMEMENT A LA NOMENCLATURE DE L'ANNEXE II * PRODUIT PILOTE POUR CHACUN DES GROUPES DE PRODUITS 4 * 04.02 A III C ) 1 * LAIT CONDENSE ( AUTRE QU'EN POUDRE ) SANS ADDITION DE SUCRE ( LAIT EVAPORE ) , D'UNE TENEUR EN MATIERES GRASSES DE 7,5 % EN POIDS ET D'UNE TENEUR EN MATIERE SECHE EGALE OU SUPERIEURE A 25 % EN POIDS , EN CAISSES OU CARTONS DE 96 BOITES D'UN CONTENU DE 170 GR . 5 * 04.02 B II C ) 1 * LAIT CONDENSE ( AUTRE QU'EN POUDRE ) AVEC ADDITION DE SUCRE , D'UNE TENEUR EN MATIERES GRASSES DE 9 % EN POIDS ET D'UNE TENEUR EN MATIERE SECHE LACTIQUE EGALE OU SUPERIEURE A 28 % EN POIDS , EN CAISSES OU CARTONS DE 48 BOITES D'UN CONTENU D'ENVIRON 400 GR . 2 . LE GROUPE DE PRODUITS NO 14 SUIVANT EST INSERE A L'ANNEXE I DU REGLEMENT NO 111/64/CEE : NO DU GROUPE * GROUPES DE PRODUITS CONFORMEMENT A LA NOMENCLATURE DE L'ANNEXE II * PRODUIT PILOTE POUR CHACUN DES GROUPES DE PRODUITS 14 * 04.02 A III C ) 2 04.02 A III C ) 3 04.02 B II C ) 2 04.02 B II C ) 3 04.03 * BEURRE DE PREMIERE QUALITE AU SENS DE L'ARTICLE PREMIER DU REGLEMENT NO 61/64/CEE DU CONSEIL ( 1 ) DONT LE PH DANS LA PHASE AQUEUSE EST INFERIEUR OU EGAL A 5,5 , EN EMBALLAGES NORMALEMENT UTILISES DANS LE COMMERCE , DE 25 KG OU PLUS ( 1 ) JO NO 92 DU 10 . 6 . 1964 , P . 1411/64 . ARTICLE 5 1 . LA DESIGNATION DE LA POSITION 04.02 A III C ) FIGURANT A L'ANNEXE II DU REGLEMENT NO 111/64/CEE EST REMPLACEE PAR LA DESIGNATION SUIVANTE : " C ) LAIT CONDENSE ET AUTRES , D'UNE TENEUR EN POIDS DE MATIERES GRASSES : 1 . INFERIEURE OU EGALE A 27 % 2 . SUPERIEURE A 27 % ET INFERIEURE OU EGALE A 45 % 3 . SUPERIEURE A 45 % " 2 . LA DESIGNATION DE LA POSITION 04.02 B II C ) FIGURANT A L'ANNEXE II DU REGLEMENT NO 111/64/CEE EST REMPLACEE PAR LA DESIGNATION SUIVANTE : " C ) LAIT CONDENSE ET AUTRES , D'UNE TENEUR EN POIDS DE MATIERES GRASSES : 1 . INFERIEURE OU EGALE A 27 % 2 . SUPERIEURE A 27 % ET INFERIEURE OU EGALE A 45 % ( B ) 3 . SUPERIEURE A 45 % ( B ) " 3 . LES DESIGNATIONS DE LA POSITION TARIFAIRE 04.03 " BEURRE " FIGURANT A L'ANNEXE II DU REGLEMENT NO 111/64/CEE SONT REMPLACEES PAR LES DESIGNATIONS SUIVANTES : " 04.03 BEURRE : A . BEURRE FONDU , GHEE B . AUTRE : I . DONT LE PH DANS LA PHASE AQUEUSE EST INFERIEUR OU EGAL A 5,5 II . NON DENOMME " . ARTICLE 6 1 . LES DISPOSITIONS DE L'ARTICLE 4 PARAGRAPHE 1 DU REGLEMENT NO 114/64/CEE SONT REMPLACEES PAR LES DISPOSITIONS SUIVANTES : " 1 . LE MONTANT DE LA SUBVENTION A L'IMPORTATION EST EGAL AU MONTANT COMPENSATOIRE PERCU A L'EXPORTATION LORSQU'IL S'AGIT D'UN PRODUIT DONT L'EXPORTATION EST SOUMISE A LA PERCEPTION D'UN TEL MONTANT , SANS QU'IL SOIT TENU COMPTE DE LA MAJORATION DU MONTANT COMPENSATOIRE DECOULANT DE L'APPLICATION EVENTUELLE DE L'ARTICLE 2 PARAGRAPHE 2 DEUXIEME ALINEA . SI LE PRODUIT POUR LEQUEL IL Y A LIEU DE DETERMINER LE MONTANT DE LA SUBVENTION A L'IMPORTATION N'EST PAS FABRIQUE DANS UN ETAT MEMBRE APPLIQUANT UN MONTANT COMPENSATOIRE A L'EXPORTATION , LE MONTANT DE CETTE SUBVENTION EST EGAL , PAR KILOGRAMME DE PRODUIT , A ) AU MONTANT DE L'AIDE NATIONALE OCTROYEE POUR LE LAIT OU LES PRODUITS LAITIERS UTILISES POUR FABRIQUER UN KILOGRAMME DU PRODUIT EN CAUSE , LORSQU'IL S'AGIT DU PRODUIT PILOTE D'UN GROUPE OU D'UN PRODUIT QUI NE FAIT PARTIE D'AUCUN GROUPE , B ) AU MONTANT DE LA SUBVENTION ETABLI , EN APPLICATION DE LA PARTIE A ) , POUR LE PRODUIT PILOTE DU GROUPE AUQUEL APPARTIENT LE PRODUIT EN CAUSE , S'IL S'AGIT D'UN PRODUIT ASSIMILE AUQUEL EST APPLIQUE LE MEME PRELEVEMENT QU'AU PRODUIT PILOTE ; POUR UN PRODUIT ASSIMILE DONT LE PRELEVEMENT EST DERIVE , LE MONTANT DE LA SUBVENTION EST DERIVE DE CELUI QUI EST OCTROYE AU PRODUIT PILOTE . DANS LES CAS VISES AUX PARTIES A ) ET B ) LE MONTANT EST CALCULE FORFAITAIREMENT . S'IL N'EST PERCU QU'UN POURCENTAGE DETERMINE DU MONTANT COMPENSATOIRE EN APPLICATION DE L'ARTICLE 2 PARAGRAPHE 3 , IL EST ACCORDE LE MEME POURCENTAGE DU MONTANT DE LA SUBVENTION QUI RESULTERAIT DE L'APPLICATION DE L'ALINEA CI-DESSUS . " 2 . LA REFERENCE A " L'ARTICLE 4 PARAGRAPHE 1 DEUXIEME TIRET " FIGURANT A L'ARTICLE 5 PARAGRAPHES 1 ET 2 DU REGLEMENT NO 114/64/CEE , EST REMPLACEE PAR LA REFERENCE A " L'ARTICLE 4 PARAGRAPHE 1 DEUXIEME ET TROISIEME ALINEAS . " ARTICLE 7 LE PRESENT REGLEMENT ENTRE EN VIGUEUR LE 12 JUILLET 1965 . LES PRELEVEMENTS CALCULES EN APPLICATION DE L'ARTICLE 8 PARAGRAPHE 1 DU REGLEMENT NO 111/64/CEE SERONT APPLIQUES POUR LA PREMIERE FOIS LE 19 JUILLET 1965 . LES MONTANTS QUI RESULTENT DES DISPOSITIONS ACTUELLEMENT EN VIGUEUR SONT APPLIQUES POUR CES PRELEVEMENTS JUSQU'A CETTE DATE . LE PRESENT REGLEMENT EST OBLIGATOIRE DANS TOUS SES ELEMENTS ET DIRECTEMENT APPLICABLE DANS TOUT ETAT MEMBRE . FAIT A BRUXELLES , LE 29 JUIN 1965 . PAR LE CONSEIL LE PRESIDENT M . COUVE DE MURVILLE